            Case 2:16-cv-01160-JLR Document 186 Filed 03/04/20 Page 1 of 4




                                                           THE HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5

 6
                                     U.S. DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8   PAULA WETZEL and JOEL WETZEL,
     individually and on behalf of other similarly
 9   situated persons,                                   NO. 2:16-cv-01160-JLR

10                                                       STIPULATION OF DISMISSAL
                                   Plaintiffs,
                                                         WITH PREJUDICE
11
            vs.
12
     CERTAINTEED CORPORATION,
13
                                   Defendant.
14

15

16          Plaintiffs Paula Wetzel and Joel Wetzel (“Plaintiffs”) and Defendant Certainteed

17   Corporation (“Defendant”) stipulate to the dismissal of all claims asserted in the lawsuit with

18   prejudice, and without attorneys’ fees and costs to any party, pursuant to Fed. R. Civ. P.

19   41(a)(1)(A).

20

21

22

23

24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     STIPULATION OF DISMISSAL WITH PREJUDICE - 1                          Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01160-JLR                                                www.terrellmarshall.com
           Case 2:16-cv-01160-JLR Document 186 Filed 03/04/20 Page 2 of 4




 1         RESPECTFULLY SUBMITTED AND DATED this 4th day of March, 2020.

 2   TERRELL MARSHALL LAW                          SELMAN BREITMAN LLP
       GROUP PLLC
 3

 4
     By:/s/ Adrienne D. McEntee, WSBA #34061       By: /s/ Eileen I. McKillop, WSBA #21602
 5     Beth E. Terrell, WSBA #26759                   Eileen I. McKillop, WSBA #21602
       Email: bterrell@terrellmarshall.com            Email: emckillop@selmanlaw.com
 6     Adrienne D. McEntee, WSBA #34061               One Union Square
 7     Email: amcentee@terrellmarshall.com            600 University Street, Suite 1800
       Eric R. Nusser, WSBA #51513                    Seattle, Washington 98101
 8     Email: eric@terrellmarshall.com                Telephone: (206) 447-6461
       Benjamin M. Drachler, WSBA #51021              Facsimile: (206) 588-4185
 9     Email: bdrachler@terrellmarshall.com
       936 North 34th Street, Suite 300               Elaine Fresch, Admitted Pro Hac Vice
10     Seattle, Washington 98103-8869                 Email: efresch@selmanlaw.com
11     Telephone: (206) 816-6603                      SELMAN BREITMAN LLP
       Facsimile: (206) 319-5450                      11766 Wilshire Blvd., 6th Floor
12                                                    Los Angeles, California 90025
        Catherine J. Fleming, WSBA #40664             Telephone: (310) 689-7016
13      Email: cf@cfleminglaw.com                     Facsimile: (310) 473-2525
        FLEMING LAW, PLLC
14      936 North 34th Street, Suite 300A             Angelica A. Zabanal
15      Seattle, Washington 98103                     Email: azabanal@selmanlaw.com
        Telephone: (206) 453-2558                     SELMAN BREITMAN LLP
16                                                    33 New Montgomery, Sixth Floor
     Attorneys for Plaintiffs                         San Francisco, California 94105
17                                                    Telephone: (415) 979-0400
                                                      Facsimile: (415) 979-2009
18

19                                                 Attorneys for Defendant Certainteed
                                                   Corporation
20

21

22

23

24

25

26

27
                                                                TERRELL MARSHALL LAW GROUP PLLC
                                                                      936 North 34th Street, Suite 300
     STIPULATION OF DISMISSAL WITH PREJUDICE - 2                     Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01160-JLR                                           www.terrellmarshall.com
             Case 2:16-cv-01160-JLR Document 186 Filed 03/04/20 Page 3 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on March 4, 2020, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

 4   such filing to the following:

 5                  Eileen I. McKillop, WSBA #21602
                    Email: emckillop@selmanlaw.com
 6
                    SELMAN BREITMAN LLP
 7                  One Union Square
                    600 University Street, Suite 1800
 8                  Seattle, Washington 98101
                    Telephone: (206) 447-6461
 9                  Facsimile: (206) 588-4185
10
                    Elaine Fresch, Admitted Pro Hac Vice
11                  Email: efresch@selmanlaw.com
                    SELMAN BREITMAN LLP
12                  11766 Wilshire Blvd., 6th Floor
                    Los Angeles, California 90025
13                  Telephone: (310) 689-7016
14                  Facsimile: (310) 473-2525

15                  Angelica A. Zabanal
                    Email: azabanal@selmanlaw.com
16                  SELMAN BREITMAN LLP
                    33 New Montgomery, Sixth Floor
17                  San Francisco, California 94105
18                  Telephone: (415) 979-0400
                    Facsimile: (415) 979-2009
19
                    Attorneys for Defendant Certainteed Corporation
20

21

22

23

24

25

26

27
                                                                   TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
     STIPULATION OF DISMISSAL WITH PREJUDICE - 3                         Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01160-JLR                                               www.terrellmarshall.com
           Case 2:16-cv-01160-JLR Document 186 Filed 03/04/20 Page 4 of 4




           DATED this 4th day of March, 2020.
 1
                                       TERRELL MARSHALL LAW GROUP PLLC
 2

 3                                     By:     /s/ Adrienne D. McEntee, WSBA #34061
                                             Adrienne D. McEntee, WSBA #34061
 4                                           amcentee@terrellmarshall.com
                                             936 North 34th Street, Suite 300
 5                                           Seattle, Washington 98103
                                             Telephone: (206) 816-6603
 6
                                             Facsimile: (206) 319-5450
 7
                                       Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                        936 North 34th Street, Suite 300
     STIPULATION OF DISMISSAL WITH PREJUDICE - 4                       Seattle, Washington 98103-8869
                                                                     TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 2:16-CV-01160-JLR                                             www.terrellmarshall.com
